(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, aparece de la petición ante nosotros que Cristóbal Dávila demandó al peticionario Manuel López Fernández en cobro de dinero en la Corte de Distrito de Guayama, pleito Civil núm. 975;
•Por cuanto, una vez dictada sentencia en contra del demandado peticionario la Corte autorizó a la General Cigar Co., Inc., a inter-venir en dicho procedimiento y a presentar demanda en intervención; y concedió a las partes intervenidas diez días para radicar contes-tación a la demanda de intervención;
Por Cuanto, se solicita que se revise la actuación de la corte inferior y se expida auto de certiorari al efecto;
Por cuanto, la orden dictada por la Corte de Distrito de Gua-yama tiene carácter apelable por haber sido dictada después de la sentencia;
Por tanto, no ha lugar al auto solicitado.
El Juez Asociado Sr. Travieso no intervino.
En los siguientes casos, a propuesta de sus distintos Jueces, el Tribunal declaró no haber lugar a expedir los autos solicitados:
*987Núms. 1177, 1182, 1187, 1188, 1189, 1190, 1193, 1195, 1197, 1198 y 1201.'

Injunctions:

Núm. 21.

Mandamus:

En el siguiente caso, a propuesta de uno de sus Jueces, el Tribunal declaró no haber lugar a expedir el auto solicitado:
Núm. 336.